         Case 1:19-cv-09736-RA-SN Document 100 Filed 11/25/20 Page 1 of 1

                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED:

 SEAGRAPE INVESTORS LLC,

                                  Plaintiff,
                                                                      19-cv-9736 (RA)
                          v.
                                                                          ORDER
 KALEIL ISAZA TUZMAN, et al.,

                                  Defendants.

RONNIE ABRAMS, United States District Judge:

         In its previous order, the Court scheduled a telephone conference for December 17, 2020

concerning the counterclaims recently asserted by Defendants. See Dkt. 99. The Court also ordered

Plaintiff to file a letter by November 23, 2020, of no longer than ten double-spaced pages, further

substantiating its assertion that Defendants’ counterclaims are identical to claims the Court

dismissed in the related action and therefore barred under the doctrines of res judicata and

collateral estoppel. Defendants were to have until December 4, 2020 to respond.

         Plaintiff did not file such a letter. The Court will give Plaintiff a final opportunity to do so

by Wednesday, December 2, 2020. Defendants’ time to respond is extended until Friday,

December 11, 2020.

         SO ORDERED.

Dated:      November 25, 2020
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
